Citation Nr: 1414820	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1112, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his April 2011 notice of disagreement that he set off a loud explosion during training, and has experienced hearing loss and tinnitus ever since.  He also testified to that effect at his March 2012 hearing.  See transcript, pp. 2-7.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.6(a).

A January 2011 VA examination report and private audiograms dated August 2010, December 2010, and March 2011 demonstrate that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Additionally, the Veteran has competently and credibly testified that he was exposed to acoustic trauma from an explosion during his basic training.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (for the purpose of determining credibility, the Board may properly consider the Veteran's demeanor when testifying at a hearing).

Furthermore, the Veteran's private audiologist, S. Cowgill, M.A., CCC-A, examined the Veteran in March 2011 and opined that his bilateral hearing loss and tinnitus are at least as likely as not related to excessive noise exposure in service because those conditions are well known to be associated with excessive noise exposure, the Veteran was exposed to hazardous artillery noise during training, and it is well known that hearing loss and tinnitus can manifest itself years after exposure to excessive noise.  Although the January 2011 VA examiner provided a negative nexus opinion based largely on the Veteran's 1962 separation examination, Dr. Cowgill's positive nexus opinion, when combined with the Veteran's competent and credible testimony of ongoing hearing loss and tinnitus symptoms since the 1962 acoustic trauma, constitutes a sufficient rationale to support the Veteran's claims.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


